68 Wn.2d 415 (1966)
413 P.2d 339
WILLIAM E. NEAL et al., Respondents,
v.
RODERICK GREEN et al., Appellants.[*]
No. 38782.
The Supreme Court of Washington, Department Two.
April 14, 1966.
Orvin H. Messegee, for appellants.
Bogle, Gates, Dobrin, Wakefield & Long and Orlo B. Kellogg, for respondents.
PER CURIAM:
Respondents have moved to dismiss this appeal for want of prosecution and for failure to comply with the requirements pertaining to timely filing of the appeal bond, transcript and statement of facts.
*416 We find no prejudice to respondents resulting from the late filing of the appeal bond.
[1, 2] Although we find that the transcript and statement of facts were filed late, this court is hesitant to punish litigants for neglect of their counsel. Timely filing of a transcript and statement of facts is not a jurisdictional prerequisite to review. Beagle v. Beagle, 55 Wn.2d 908, 349 P.2d 241 (1960).
In the circumstances of this case, in the exercise of our discretion, we conditionally deny the motion providing appellants file their opening brief within 30 days from the date of this decision. Pursuant to Rule on Appeal 7, RCW vol. 0, we impose upon appellants' counsel, for failure to observe the Rules on Appeal, terms of one hundred fifty dollars ($150.00) to be paid to respondents' counsel as attorney's fees. Beagle v. Beagle, supra.
It is so ordered
NOTES
[*]  Reported in 413 P.2d 339.